Exhibit A
                          IN THE UNITED STATES DISTRICT
                        COURT FOR THE SOUTHERN DISTRICT
                            OF TEXAS HOUSTON DIVISION

                                                §
 OKOLO JOSEPH AJIODO,                           §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §        CIVIL ACTION NO. 4:19-cv-00237
                                                §
 H. E. BUTT GROCERY CO.,                        §
                                                §
        Defendant.                              §
                                                §

                         DECLARATION OF SANDRA HERRERA

        1.      "My name is Sandra Herrera. I am over eighteen years of age, of sound mind, have
never been convicted of a felony, and am competent in all respects to make this declaration. The
facts stated herein are within my personal knowledge, based on information obtained from other
persons, reasonable inquiry, and Company business records, and are all true and correct.

        2.     During all relevant periods set forth herein, I was employed at HEB Grocery
Company, L.P. ("H-E-B" or "the Company") as Senior Partner Relations Advisor overseeing
human resources matters. In this position, I am responsible for employee relations matters,
including but not limited to, addressing questions and concerns related to payroll and benefits and
investigating and addressing employee complaints related to alleged violations of company
policies.

        3.      H-E-B is an independently owned grocery retailer, with stores across Texas and in
Mexico. H-E-B has long valued diversity in its workforce, and is fully committed to the principle
of equal employment opportunity for all of its employees. H-E-B requires all of its employees to
agree to arbitrate all employment related disputes as a condition of employment with H-E-B.

       4.     Okolo Ajiodo submitted a signed application for employment to H-E-B on March
8, 2003. A true and correct copy of Mr. Ajiodo's application is attached to this declaration. H-E-
B offered Mr. Ajiodo a position as a Customer Service Assistant, which Mr. Ajiodo accepted.

        5.      Mr. Ajiodo worked for H-E-B until his termination on June 24, 2017. H-E-B
terminated Mr. Ajiodo for violating H-E-B's Standards of Conduct. Neither Mr. Ajiodo's race nor
his national origin played any role in the decision to separate his employment.

       6.      Attached to this declaration is a true and correct copy of Mr. Ajiodo's signed
application containing his agreement to arbitrate. This document is an H-E-B business record,
which is kept by H-E-B in the regular course of business, and it was the regular course of business
of H-E-B for an employee or representative of H-E-B with knowledge of the acts, events, or


                                               - 1 -
conditions recorded in the record to make the record or to transmit information to be included in
the record; and the record was made at or near, or reasonably soon after, the time of the acts,
events, or conditions recorded. The sources of information of, and the method and circumstances
of the preparation of, the attached record were in all respects trustworthy. The record attached is
an exact duplicate of the original as maintained in H-E-B's files.

       I declare under penalty of perjury that the foregoing is true and correct."

       Executed on March o20, 2019.




                                                 Signature




                                                 Printed Name




                                               - 2 -
Exhibit A-1
